The opinion of the court was delivered by
Steele, J.
The contract between the teacher and the school district contained a stipulation “ that she should leave if the school was not satisfactory.” It was not by its terms determinable at the pleasure of the employer, and does not come within the principle of the decisions which have been made upon contracts of service in which there is an express agreement that either party may, at any time, *605determine the relation if he likes. Nor does it come within the principle of the case in wliich an employer retains the right to dismiss his servant whenever he is dissatisfied with the arrangement. Rossiter v. Cooper, 23 Vt. 522; Provost v. Harwood, 29 Vt. 219. The right of determining the relation between the parties in this case is limited to the contingency that the school should not prove satisfactory, and to justify a dismissal of the teacher upon even this ground we think that the dissatisfaction must be real, and not mere whim, caprice, suspicion or prejudice. The most that the referee finds, to the disparagement of the teacher, in this case, is, that she was not faultless and was sufficiently imperfect to make it possible for unjust criticism aud malevolence to injure her, and that her difficulties arose from prejudice thus created and to which nearly any person would be liable.
It does not seem necessary to decide in this case just what the effect or force of this stipulation in a contract of service is, because under nó interpretation would it warrant the prudential committee in dismissing the teacher for any other reason than dissatisfaction with her school; and we are satisfied that the fair and reasonable interpretation of the whole report taken together is, that the teacher was not dismissed on account of dissatisfaction with her school or her teaching, but on account of dissatisfaction with her. The force of the finding of the referee, that “ no dissatisfaction would have existed if she had been acceptable to the district apart from her qualifications as a teacher,” is not materially qualified by his also finding that if she had been a person entirely without fault the slanders would not have been effectual.
There is no question upon the report of the existence of dissatisfaction, which arose from her change of her boarding place, nor of the existence of prejudice and unfavorable public opinion, which, the referee finds, were manufactured by the influential family, who were affronted, and this was extended to a belief in her incompetency; but it not appearing that during the three weeks she was allowed to teach, she manifested incompetency, or that her school was examined, or her method of teaching investigated, and in the absence of any affirmative finding that the dissatisfaction was with the school, we are *606led to the belief that the district were rather expecting that they were going to be dissatisfied with the school than dissatisfied already ; and that the reason of her dismissal was her personal unpopularity and the unreasonable clamor against her which was instigated by the resentment of the offended family who were affronted by acts quite distinct from her school or its management.
A contract with a teacher is like a contract with any other person. One who sets a tailor at work making him a suit of clothes and agrees to take them if satisfactory, could not refuse to accept them upon the ground of dislike of the person ; or stop the work after it is begun on the ground of information or belief that he is incompetent. The dissatisfaction must be with the article, not the man.
II. After the teacher was dismissed the prudential committee came to her and requested a proposition of settlement to be used at a school meeting to be held soon after. The teacher offered to accept twenty dollars and the offer was communicated to the district in writing. The district then voted to settle with her “ if it could be done for twenty dollars.” They did not, however, make any effort to do so and never communicated to her any acceptation of her proposal. The vote was a mere expression of a purpose to accept it. A district like an individual may have an intention of accepting a proposal and may declare that intention to third persons or to themselves, and, as in this case, may never carry it out or communicate it to the other party and may abandon it. We do not think this offer now binds the teacher. When the prudential committee wrote the teacher to close her school the next evening, he promised to give her, at that time, an order for her pay.
The next evening she took an order for $7.50 upon the simple statement to her that it was left for her by Mr. Peck, and in the course of the same evening she returned it. It does not appear that she aceepted it as payment even to the extent of $7.50, or that the committee himself so regarded it. He called it not pay but an order for her pay. Until she had availed herself of it in some way, the district had paid her nothing and parted with no value. It does not appear upon its face or otherwise to have been in full for her services nor to have been expressly offered or received as such.
*607We do not think she lost any of her rights by taking the paper which she returned.
The judgment of the county court, which is for the largest sum reported, is affirmed.